People v Perez (2017 NY Slip Op 07545)





People v Perez


2017 NY Slip Op 07545


Decided on October 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2017

Acosta, P.J., Manzanet-Daniels, Gische, Kapnick, Kahn, JJ.


4749/11 -2059/12 -164/15 -5327/15 5328/15 4852B 4852A 4852 4851 4852C

[*1] The People of the State of New York, Respondent,
vJuan Andino Perez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (Eduardo Padro, J., James M. Burke, J. and Richard D. Carruthers, J. at pleas; James M. Burke, J. at sentencing), rendered February 24, 2016, unanimously affirmed.
Although we find that defendant did not make a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 31, 2017
CLERK